

116 S3643 RS: VA Mission Telehealth Clarification Act
U.S. Senate
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 545116th CONGRESS2d SessionS. 3643IN THE SENATE OF THE UNITED STATESMay 7, 2020Mrs. Loeffler (for herself, Ms. Sinema, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsSeptember 15, 2020Reported by Mr. Moran, without amendmentA BILLTo amend title 38, United States Code, to authorize certain postgraduate health care employees and health professions trainees of the Department of Veterans Affairs to provide treatment via telemedicine, and for other purposes.1.Short titleThis Act may be cited as the VA Mission Telehealth Clarification Act.2.Modification of licensure requirements for health care professionals providing treatment via telemedicineSection 1730C(b) of title 38, United States Code, is amended to read as follows:(b)Covered health care professionalsFor purposes of this section, a covered health care professional is any of the following individuals: (1)A health care professional who—(A)is an employee of the Department appointed under section 7306, 7401, 7405, 7406, or 7408 of this title or title 5;(B)is authorized by the Secretary to provide health care under this chapter;(C)is required to adhere to all standards for quality relating to the provision of health care in accordance with applicable policies of the Department; and (D)(i)has an active, current, full, and unrestricted license, registration, or certification in a State to practice the health care profession of the health care professional; or(ii)with respect to a health care profession listed under section 7402(b) of this title, has the qualifications for such profession as set forth by the Secretary.(2)A postgraduate health care employee who—(A)is appointed under section 7401(1), 7401(3), or 7405 of this title or title 5 for any category of personnel described in paragraph (1) or (3) of section 7401 of this title;(B)must obtain an active, current, full, and unrestricted license, registration, or certification or meet qualification standards set forth by the Secretary within a specified time frame; and(C)is under the clinical supervision of a health care professional described in paragraph (1).(3)A health professions trainee who—(A)is appointed under section 7405 or 7406 of this title; and(B)is under the clinical supervision of a health care professional described in paragraph (1)..September 15, 2020Reported without amendment